DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 8 has/have been interpreted to cover the corresponding 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “An action recognition apparatus…comprises: a key-point feature extraction unit configured to…; a first recognizing unit configured to…” i.e., Fig 1 Unit 1 i.e., action recognition apparatus having Unit 11 key-point feature extracting unit and Unit 12 first recognizing unit where Fig. 7 disclose that an electronic equipment having a processor unit 701 and memory 702 where the functions of the action recognition apparatus 1 may be integrated into the central processing unit 701 (Para 84-90 and Fig. 1 and 7).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2,  4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiang Nie View-Invariant Human Action Recognition Based on a 3D Bio-.
	Regarding Claim 1, Qiang Nie teaches an action recognition apparatus characterized in that the action recognition apparatus (Fig. 1 and also see Abstract, skeleton data obtained from Kinect)  comprises:
	a key-point feature extracting unit (Fig. 1 Page 3960 the data preprocessing step, error joint or corrupt skeletons are detected and recovered based on a predefined 3D bio-constrained skeleton model. Based on the recovered skeleton, some body-level features are obtained i.e., inherently can be read as a key-point feature extracting unit) configured to process information (Page 3962 Sec III Skeleton recovery method Col 1, The recovered skeleton pose has fixed bone lengths and all joints are located within their motion limits. The consistency of human skeleton structure can be guaranteed across different datasets by recovering those human poses on the defined rigid 3D bio-constrained skeleton model) on key points in a target human body in an image frame (Sec III Skeleton recovery method Section A. Page 3962 Col 2 3D Bio-Constrained Skeleton Model and Fig. 3,  The “bioconstrained” means that the skeleton structure is constrained by inherent features of the human body i.e., key point in a target human body in an image frame that includes 3D bio-constrained skeleton model and the definition of joint Euler angles in the local coordinate frame of Ji) , 
	to calculate key-point features of the target human body (Page 3962 Sec III Skeleton recovery method Sub Section A. Col 1 3D Bio-Constrained Skeleton Model and Fig. 3 and also see Page 3961 Sub Sec B Extracting View-Invariant features from skeleton data, Mathematically, a human skeleton can be defined as a set of joints and 
	the key-point features comprising a position of a predetermined key point (Page 3963 and 3964 Sec III Skeleton recovery method Sub Section B, Skeleton Recovery and Estimation of Joint Euler Angles,  the joint position in the (k + 1)th frame is calculated based on the joint position in the kth frame i.e., position of a predetermined key point) and an angle of a predetermined joint in the target human body (Page 3963 and 3964 Sec III Skeleton recovery method Sub Section B, Skeleton Recovery and Estimation of Joint Euler Angles, αi , βi and γi are changes of Euler angles at joint i between two sequential frames i.e., an angle of a predetermined joint in the target human body); and
	a first recognizing unit configured to recognize an action of the target human
body according to the key-point features (Page 3964 Sec IV Motion Visualization and Recognition Sub Sec Motion A Motion Visualization Col 2, A good body state descriptor should contain both the global pose of the whole body and local pose of each body part i.e.,  recognize an action of the target human body according to the key-point features. Under this principle, a concatenate state vector (PG , PE , PH ) is introduced to represent human body state, where PG is the global orientation of human body that can be derived from the global rotation matrix RB, PE is the local pose of human body which consists of all the JEAs, PH is the pose state of hands) and 
	output a first recognition result (Page 3695 Fig. 6 and Col 1, Three different states of a tracked hand are defined in Kinect: lasso, open and closed, as shown in Fig. 
	Qiang Nie is not specific to disclose an action recognition apparatus comprises key-point feature extracting unit  and first recognizing unit.
	However, in the same field of endeavor, Tanabiki teaches from Fig. 3 behaviour analysis system 100 having a pose estimating apparatus 110 i.e., action recognition apparatus (Fig. 3 and Para 67-70) where Fig. 4 Unit 240 disclose part extracting section refer to as key-point feature extracting unit where  part extracting section 240 includes classifiers for identifying the upper arm, forearm, body, upper leg, and lower leg of the target person. Part extracting section 240 generates likelihood maps indicating the probability of the existence of parts of the target person in the target image, using the classifiers based on the basic skeleton information from basic skeleton estimating section 230 (Fig. 4 and Para 88 and 231) and skeleton model evaluation section 250 refer to as first recognizing unit evaluates a candidate group including a plurality of 2D skeleton models as candidates, based on the likelihood maps. As described above, a joint is represented by a dot, and a bone joining joints by a straight line, in a skeleton model. In particular, a skeleton model is composed of a group of lines representing the parts and a group of dots representing connections between the parts, and corresponds to a pose of the person. A skeleton model in a 2D coordinate system is referred to as 2D skeleton model (Para 93).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Qiang Nie with the method of Tanabiki, so as to preclude pose estimation by employing the 
	Regarding Claim 2, Qiang Nie teaches wherein the processing information on key points in a target human body in an image frame by the key-point feature extracting unit comprises:  adjusting coordinate values of the predetermined key point in the target human body in the image frame according to a height of the target human body in the image frame(Page 3965 Sec IV B Motion Visualization Col 2 Para 1 i.e., the lamda is selected as the height of person to eliminate the influence of human size); and
calculating the angle of the predetermined joint according to adjusted coordinate values of the predetermined key point in the target human body in the image frame  (Page 3963 and 3964 Sec III Skeleton recovery method Sub Section B, Skeleton Recovery and Estimation of Joint Euler Angles).
	Regarding Claim 4, Qiang Nie teaches wherein the action recognition apparatus further comprises: a second recognizing unit configured to, according to a parameter of motion of the predetermined key point in the target human body, and/or a second recognition result outputted by the second recognizing unit for an action of the target human body in a historical image frame preceding the image frame, correct the first recognition result, and output a second recognition result for the action of the target human body in the image frame (Sec III B Skeleton Recovery and Estimation of Joint Euler Angles Para 1, motion continuity, the true positions of the error joints in the current frame should be near their position in the previous frame).
	Regarding Claim 5, Qiang Nie teaches wherein the action recognition apparatus further comprises: a key-point motion parameter calculating unit configured to calculate 
	Regarding Claim 6, Qiang Nie teaches wherein, the parameters of motion comprise: a mean value of the motion vectors of the predetermined key points, and/or a standard variance between the motion vectors of the predetermined key points, and/or moving directions of the predetermined key  points, and/or the number of the predetermined key points moving in a predetermined direction (Page 3964 Sec IV A Motion Visualization Col 2 Para 2).
	Regarding Claim 7, Qiang Nie teaches wherein the action recognition apparatus further comprises: an image frame interval determining unit configured to determine an amount of image frames spacing the historical frame and the image frame apart (Page 3964 Sec IV A Motion Visualization Col 2 Para 2).
	Regarding Claim 8, it has been rejected for the same reasons as claim 1.
	Regarding Claim 9, it has been rejected for the same reasons as claim 1.
	Regarding Claim 10, it has been rejected for the same reasons as claim 4.
Allowable Subject Matter
Claim 3 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art reference fail to teach the limitation of “wherein,
the height of the target human body in the image frame is a difference between a coordinate value in a height direction of a key point where an eye of the target human body in the image frame is located and a coordinate value in a height direction of a key point where an ankle of the target human body in the image frame is located”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. Pub. No. US 20210097717 A1 - METHOD FOR DETECTING THREE-DIMENSIONAL HUMAN POSE INFORMATION DETECTION, ELECTRONIC DEVICE AND STORAGE MEDIUM
Weyers et al. Pub. No. US 20210081689 A1 - Method and System for Determining an Activity of an Occupant of a Vehicle
Ng et al. Pub. No. US 20200211154 A1 - METHOD AND SYSTEM FOR PRIVACY-PRESERVING FALL DETECTION
Zhu et al. Pub. No. US 20200089958 A1 - IMAGE RECOGNITION METHOD AND APPARATUS, ELECTRONIC DEVICE, AND READABLE STORAGE MEDIUM
Sato Pub. No. US 20200034659 A1 - RECOGNITION APPARATUS, RECOGNITION METHOD, AND RECORDING MEDIUM

Watanabe et al. Pub. No. US 20190147292 A1 - IMAGE RETRIEVING APPARATUS, IMAGE RETRIEVING METHOD, AND SETTING SCREEN USED THEREFOR
Zhang et al. Pub. No. US 20170228587 A1 - SYSTEM AND METHOD FOR HUMAN POSE ESTIMATION IN UNCONSTRAINED VIDEO
Sakaue Pub. No. US 20150294481 A1 - MOTION INFORMATION PROCESSING APPARATUS AND METHOD
Lin et al. Pub. No. US 20150062301 A1 - NON-CONTACT 3D HUMAN FEATURE DATA ACQUISITION SYSTEM AND METHOD
Gu et al. Pub. No. US 20140145936 A1 - METHOD AND SYSTEM FOR 3D GESTURE BEHAVIOR RECOGNITION
Daruish et al. Pub. No. US 20100215271 A1 - BODY FEATURE DETECTION AND HUMAN POSE ESTIMATION USING INNER DISTANCE SHAPE CONTEXTS
Zhu et al. Pub. No. US 20090252423 A1 - Controlled human pose estimation from depth image streams
Continuous Human Action Recognition Using Depth-MHI-HOG and a Spotter Model – 2015
Human Gesture Analysis for Action Recognition – 2016
Human Action Recognition of Hidden Markov Model Based on Depth Information – 2016

Human-like Action Recognition System Using Features Extracted by Human - 2002

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647